PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,276
Filing Date: 2 May 2018
Appellant(s): MD Medical Research





__________________
Daniel H. Sherr
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed July 11, 2022. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. The rejections below are in the order as set forth by Appellant in the Appeal Brief filed on 08/13/2020.

(2) Response to Argument
A) The Applicant argues the obviousness rejection of Claim 1 over Bellinger in view of Curatolo under 35 U.S.C. §103.
Claim 1 recites a " ... first pharmaceutical composition is formed as a central hub and [a] second pharmaceutical composition is formed as a plurality of peripheral extensions of said central hub ... "  The crux of the argument appears to be that the Appellant is unconvinced that the claims are obvious over the combination of references Bellinger and Curatolo. Appellant does not believe that skilled artisan would modify the central hub of Bellinger to contain an active per the teachings of Curatolo, and arrive at the instant claims.  
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The instant disclosure only describes the central hub in a way that can be given multiple interpretations.  The drawing discloses that the structure of Fig. 4, and the specification describes Fig. 4 as providing “first composition as a central hub of said formulation and forming said second pharmaceutical composition as a plurality of peripheral extensions extending from said central hub, and wherein each of said plurality of peripheral extensions is separated from said central hub by said at least one fracture line.”

    PNG
    media_image2.png
    474
    866
    media_image2.png
    Greyscale

Bellinger  teaches a similar star structure which has a center and peripheral arms that can have multiple active therapeutic agents.  Bellinger's structure renders the features required in the instant claim set obvious.  As shown in the figure below, Bellinger has a core polymeric component (110) and a plurality of loadable polymeric radial projections, rendering the instantly claimed plurality of peripheral extensions obvious (120); and degradable linkers (135), which reads on the fracture lines which can separate the different actives on the arm extensions. Bellinger describes the figure as being 6-armed star-like shape but could have more arms, vary in length, number of components and linkers, and the location of the linkers may be changed ([0031], [0242]-[0243]).  Bellinger's star structure can have active therapeutic agents such as small molecular drug, etc. and can be multiple active substances ([0115], [0282], Claim 48-49).

    PNG
    media_image3.png
    465
    343
    media_image3.png
    Greyscale

Bellinger does not expressly teach the core 110 to contain an active. However,  in one interpretation, Bellinger’s teaching reads on the “central hub” to comprise the polymeric components 110 as wells as the first 120 portion, which therefore would contain an active A, separated from the second 120 portion containing another active B by the degradable linker, which reads on the claimed fracture line. As such, Bellinger teaches all the instantly claimed features.

    PNG
    media_image4.png
    449
    506
    media_image4.png
    Greyscale

 In another interpretation, Bellinger’s core 110 reads on the central hub and does not contain an active, and the radial projections 120 contain multiple actives separated by the degradable linkers, which read on the fracture lines. The absence of the active in Bellinger’s core is cured by Curatolo because Curatolo teaches a modular drug system similar to Bellinger, having a controlled release tablet in the middle receptacle. Curatolo teaches a preferred embodiment with the structure containing multiple (four) retention arms attached to and coiled about the controlled release tablet or capsule, either directly or preferably via a receptacle, and the retention arms uncoil and degrade for passage in the gastrointestinal tract (Col. 7, line 56 to Col. 8, line 11).

    PNG
    media_image5.png
    629
    842
    media_image5.png
    Greyscale

Both Curatolo and Bellinger are in the field of controlled release of therapeutics, and teach designing structures with modular design to achieve the controlled release of drugs. Thus, it would be obvious for a person skilled in the arts to modify the central hub of Bellinger to contain an active as was taught by Curatolo, and arrive at the instant claims. One would have been motivated to do so to manipulate the degradation/dissolution profiles of the actives and polymers in the radial extensions and the central hub. 

B) the obviousness rejection of Claims 2-3 over Bellinger in view of Curatolo and Materson under 35 U.S.C. §103.
Appellant argues that Materson does not cure the deficiencies of Bellinger and Curatolo, but has no other specific argument towards Materson. 
The Examiner has addressed the argument with regards to Bellinger and Curatolo, therefore no additional rebuttal is necessary for Materson.

C) the obviousness rejection of Claims 5-6 are rendered obvious over Bellinger in view of Curatolo, Materson, Nutalapati, and McKinney under 35 U.S.C. §103.
Appellant argues that neither Nutalapati, nor McKinney cures the deficiencies of Bellinger and Curatolo, but has no other specific argument towards these references. 
The Examiner has addressed the argument with regards to Bellinger and Curatolo, therefore no additional rebuttal is necessary for Materson.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,                                                                                                                                                                                                                                                                                                                                                                                       /J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        
                                                                                                                                                                                            /Robert A Wax/     Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                          



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.